Title: From George Washington to John Marshall, 8 July 1796
From: Washington, George
To: Marshall, John


        Private
       
        
          Dear Sir,
          Mount Vernon 8th July 1796
        
        In confidence I inform you, that it has become indispensably necessary to recall our Minister at Paris; and to send one in his place who will explain, faithfully, the views of this government, and ascertain those of France.
        Nothing would be more pleasing to me, than that you should be this Organ; if it were only for a temporary absence of a few

months. But it being feared that even this could not be made to comport with your present pursuits, I have, in order that as little delay as possible may be incurred, put the enclosed letter under cover to be forwarded to its address, if you decline the present offer; or to be returned to me, if you accept it.
        Your own correct knowledge of circumstances render details unnecessary, I shall only add therefore that I am—Dear Sir Your Obedt
        
          Go: Washington
        
        
          P.S. Hearing that you propose to attend the next meeting of the Supreme Court at Philadelphia I should be glad to see you at this place in your way.
        
      